Case 2:16-cv-13777-DPH-RSW ECF No. 85, PageID.1564 Filed 05/12/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


MATTHEW N. FULTON, DDS, P.C.,
individually and on behalf of all
others similarly situated,                  Case No. 16-CV-13777

Plaintiff,                                  District Judge Denise Page
                                            Hood
v.
                                            Magistrate Judge R. Steven
ENCLARITY, INC., LEXISNEXIS                 Whalen
RISK SOLUTIONS INC.,
LEXISNEXIS RISK SOLUTIONS GA                PUTATIVE CLASS ACTION
INC., LEXISNEXIS RISK
SOLUTIONS FL INC., and JOHN
DOES 1-12,

 PLAINTIFF'S MOTION FOR A RULE TO SHOW CAUSE WHY THE
MUSSAT/GARRETT INTERVENTION AND STAY MOTIONS (ECF 47
 AND 48) SHOULD NOT BE DENIED AS MOOT OR STRICKEN IN
   LIGHT OF THEIR INDIVIDUAL SETTLEMENT IN ILLINOIS

      Plaintiff MATTHEW N. FULTON, DDS, P.C., individually and on

behalf of all others similarly situated (“Plaintiff”), by counsel, moves this

court for an Order requiring the putative interveners Florence Mussat

(“Mussat”), M.D., S.C. and Dr. G. Neil Garrett (“Garrett” and collectively

with Mussat, the “Interveners”) to show cause why their motion to

intervene (ECF 47) and motion to stay (ECF 48) should not be stricken
Case 2:16-cv-13777-DPH-RSW ECF No. 85, PageID.1565 Filed 05/12/21 Page 2 of 5




and/or denied as moot because the Interveners have settled their claims

against Defendants on an individual basis.

      In support of its motion, Plaintiff states:

      1.    This is a putative class action asserting claims under the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

      2.    On September 9, 2020, the Interveners filed their motion to

intervene in this case. The Interveners asserted that Mussat is the

plaintiff in a “first filed, overlapping putative class action, Florence

Mussat, M.D., S.C. … v. Enclarity, Inc…., 16-cv-7643 (N.D. Ill.).” ECF 47

at p. 1 or 20. They also asserted that “Mussat has filed a motion to add

Garrett as a plaintiff and class representative in Mussat.” Id. at p. 2 of

20.

      3.    The Interveners asserted that they should be allowed to

intervene to stay this case because it is a “later filed, overlapping putative

class action, that ‘involves the same TCPA claim and the same fax at

issue.” Id. The Interveners also filed a stay motion. ECF 48 and 50.

      4.    On October 29, 2020, the Court issued a notice that it would

determine the intervention and stay motions without oral argument.

ECF 62.


                                      2
Case 2:16-cv-13777-DPH-RSW ECF No. 85, PageID.1566 Filed 05/12/21 Page 3 of 5




      5.    Plaintiff now has learned that on March 31, 2021, Mussat

filed a “notice of resolution” in the Mussat case to “inform the Court that

the Parties have resolved this matter on an individual basis.” See

Mussat, ECF 133, attached as Exhibit A.

      6.    Although both the Interveners and Defendants are aware of

and parties to an apparent individual settlement of the Intervener

claims, they have not advised this court of that fact. In the meantime, the

intervention and stay motions are still pending and the Court has stated

its intention to decide the motions without oral argument. ECF 62.

      7.    The fact that the Interveners have apparently resolved their

claims “on an individual basis” presumably means that they are no longer

involved in a putative class action and have no basis to intervene in this

case. Accordingly, it would appear that their intervention and stay

motions should be denied as moot or stricken.

      8.    Pursuant to Local Rule 7.1, Plaintiff has sought the

concurrence of both the Interveners and Defendants to the relief

requested and has asked them to file an appropriate withdrawal or

motion on their own behalf, but has not been able to resolve this motion.




                                     3
Case 2:16-cv-13777-DPH-RSW ECF No. 85, PageID.1567 Filed 05/12/21 Page 4 of 5




      Accordingly, Plaintiff requests that the Court grant this motion and

issue an Order requiring the Interveners to show cause why their

intervention and stay motions should not be denied as moot and/or

stricken.

Dated: May 12, 2021                Respectfully submitted,

                                         By: /s/ Jonathan B. Piper

                                         Phillip A. Bock
                                         Robert M. Hatch (MI 6203914)
                                         Jonathan B. Piper
                                         Bock Hatch & Oppenheim, LLC
                                         134 N. La Salle St. Ste. 1000
                                         Chicago, IL 60602
                                         (312) 658-5500
                                         service@classlawyers.com

                                         Counsel for Plaintiff




                                     4
Case 2:16-cv-13777-DPH-RSW ECF No. 85, PageID.1568 Filed 05/12/21 Page 5 of 5




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 12, 2021, a true and correct copy

of the foregoing has been delivered by the Court’s electronic filing system

to all counsel of record.

                                    /s/ Jonathan B. Piper




                                     5
